Case: 19-1404   Document: 78    Page: 1   Filed: 03/27/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 NEW MEXICO GARLIC GROWERS COALITION, EL
              BOSQUE FARM,
             Plaintiffs-Appellants

     QINGDAO TIANTAIXING FOOD CO., LTD.,
  SHANDONG JINXIANG ZHENGYANG IMPORT &
   EXPORT CO., LTD., JINING ALPHA FOOD CO.,
                      LTD.,
                    Plaintiffs

                           v.

  UNITED STATES, ZHENGZHOU HARMONI SPICE
   CO., LTD., HARMONI INTERNATIONAL SPICE,
         INC., FRESH GARLIC PRODUCERS
   ASSOCIATION, CHRISTOPHER RANCH L.L.C.,
    THE GARLIC COMPANY, VALLEY GARLIC,
           VESSEY AND COMPANY, INC.,
                 Defendants-Appellees
                ______________________

                       2019-1404
                 ______________________

    Appeal from the United States Court of International
 Trade in Nos. 1:17-cv-00146-MAB, 1:17-cv-00166-MAB,
 Judge Mark A. Barnett.
                ______________________

                Decided: March 27, 2020
                ______________________
Case: 19-1404    Document: 78    Page: 2   Filed: 03/27/2020




 2              NEW MEXICO GARLIC GROWERS v. UNITED STATES




     ANTHONY LAWRENCE LANZA, BRODIE HUGH SMITH,
 Lanza & Smith, Irvine, CA, argued for plaintiffs-appel-
 lants.

     MEEN GEU OH, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for defendant-appellee United States. Also
 represented by JOSEPH H. HUNT, REGINALD THOMAS
 BLADES, JR., JEANNE DAVIDSON; EMMA T. HUNTER, Office of
 the Chief Counsel for Trade Enforcement & Compliance,
 United States Department of Commerce, Washington, DC.

     NED H. MARSHAK, Grunfeld, Desiderio, Lebowitz, Sil-
 verman & Klestadt LLP, New York, NY, argued for defend-
 ants-appellees Zhengzhou Harmoni Spice Co., Ltd.,
 Harmoni International Spice, Inc. Also represented by
 BRUCE M. MITCHELL, ALAN LEBOWITZ; JORDAN CHARLES
 KAHN, KAVITA MOHAN, ANDREW THOMAS SCHUTZ, Washing-
 ton, DC.

     JOHN M. HERRMANN, Kelley Drye & Warren, LLP,
 Washington, DC, argued for defendants-appellees Fresh
 Garlic Producers Association, Christopher Ranch L.L.C.,
 The Garlic Company, Valley Garlic, Vessey and Company,
 Inc. Also represented by MICHAEL J. COURSEY, JOSHUA
 MOREY.
                  ______________________

     Before MOORE, SCHALL, and TARANTO, Circuit Judges.
 SCHALL, Circuit Judge.
     This is an antidumping case. It arises out of the 21st
 administrative review (“AR 21”) of the antidumping duty
 order on fresh garlic from the People’s Republic of China
 (“China” or “PRC”). On appeal before us is the decision of
 the United States Court of International Trade sustaining
 the Department of Commerce’s (“Commerce”) final results
 and partial rescission of the administrative review. See
 New Mexico Garlic Growers Coalition v. United States, 352
Case: 19-1404     Document: 78      Page: 3   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                  3



 F. Supp. 3d 1281 (Ct. Int’l Trade 2018) (“NMGGC”); Fresh
 Garlic from the People’s Republic of China, 82 Fed. Reg.
 27,230 (Dep’t of Commerce June 14, 2017) (final results
 and partial rescission of the 21st antidumping duty admin.
 review; 2014–2015) (“Final Results”). For the reasons set
 forth below, we affirm the decision of the Court of Interna-
 tional Trade.
                        BACKGROUND
                               I.
     The antidumping law provides for the assessment of
 duties on foreign merchandise being, or likely to be, sold in
 the United States “at less than its fair value.” 19 U.S.C.
 § 1673. 1 An antidumping investigation is initiated when a
 domestic industry petitions Commerce to investigate alle-
 gations of such sales. Sango Int’l, L.P. v. United States, 484
 F.3d 1371, 1373 (Fed. Cir. 2007); 19 U.S.C.
 §§ 1673a(b), 1677(9)(C). At the end of the investigation, if
 Commerce and the U.S. International Trade Commission
 have made the requisite determinations, Commerce pub-
 lishes an order that directs U.S. Customs and Border Pro-
 tection to assess antidumping duties on imports of goods
 covered by the investigation. 19 U.S.C. § 1673e(a); Solar
 World Ams., Inc. v. United States, 910 F.3d 1216, 1220
 (Fed. Cir. 2018). Each year after the order is published, if
 Commerce receives a request for an administrative review
 of the order, it reviews and determines the amount of any
 antidumping duty. 19 U.S.C. § 1675(a)(1).
     Commerce calculates a “dumping margin” for a partic-
 ular product subject to an antidumping duty order or a


     1   In June of 2015, Congress amended various stat-
 utes relating to antidumping. See Trade Preferences Ex-
 tension Act of 2015, Pub. L. No. 114–27, §§ 501–07, 129
 Stat. 362, 383–87 (2015). The amendments do not affect
 this appeal.
Case: 19-1404    Document: 78      Page: 4    Filed: 03/27/2020




 4              NEW MEXICO GARLIC GROWERS v. UNITED STATES




 subsequent review. 19 U.S.C. § 1677(35)(A). The dumping
 margin is equal to the amount by which the normal value
 (the price a producer charges in its home market) exceeds
 the export price (the price of the product in the United
 States) or constructed export price of the subject merchan-
 dise. Id.; U.S. Steel Corp. v. United States, 621 F.3d 1351,
 1353 (Fed. Cir. 2011). The antidumping duty rate is equal
 to the dumping margin. Changzhou Hawd Flooring Co.,
 Ltd. v. United States, 947 F.3d 781, 788 (“The antidumping
 duty order ‘directs customs officers to assess an antidump-
 ing duty equal to the amount’ of the dumping margin
 within a certain period.”) (quoting 19 U.S.C. § 1673e(a)(1)).
     Requests for administrative reviews of antidumping
 duty orders are governed by statute and regulation. As
 noted, the statute providing for administrative reviews is
 19 U.S.C. § 1675(a)(1). It reads in relevant part as follows:
     At least once during each 12-month period . . . the
     administering authority, if a request for [a] review
     has been received and after publication of notice of
     such review in the Federal Register, shall . . . re-
     view[] and determine . . . the amount of any anti-
     dumping duty.
 Commerce has promulgated a regulation implementing
 § 1675(a)(1). The regulation is set forth at 19 C.F.R.
 § 351.213(b). It reads in relevant part as follows:
     (b) Request for administrative review.
     (1) Each year during the anniversary month of the
     publication of an antidumping . . . duty order, a do-
     mestic interested party . . . may request in writing
     that [Commerce] conduct an administrative review
     under [19 U.S.C. § 1675(a)(1)] of specified individ-
     ual exporters or producers covered by an or-
     der . . . if the requesting person states why the
     person desires [Commerce] to review those partic-
     ular exporters or producers.
Case: 19-1404    Document: 78     Page: 5    Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                  5



    (2) During the same month, an exporter or pro-
    ducer covered by an order . . . may request in writ-
    ing that [Commerce] conduct an administrative
    review of only that person.
     Paragraph (d) of 19 C.F.R. § 351.213 addresses rescis-
 sion of an administrative review. Specifically, 19 C.F.R.
 § 351.213(d)(1) provides, in pertinent part:
    Withdrawal of request for review. [Commerce] will
    rescind an administrative review under this sec-
    tion, in whole or in part, if a party that requested a
    review withdraws the request within 90 days of the
    date of publication of notice of initiation of the re-
    quested review.
      Section 1677(9) of 19 U.S.C. defines the term “inter-
 ested party” as it relates to the imposition of antidumping
 duties. Relevant to this case, subsection (9)(C) states that
 “interested party” means “a manufacturer, producer, or
 wholesaler in the United States of a domestic like product.”
 Commerce has promulgated a regulation setting forth def-
 initions for many technical terms applicable to antidump-
 ing proceedings. See 19 C.F.R. § 351.102. Paragraph 17 of
 19 C.F.R. § 351.102(b) defines “[d]omestic interested party”
 to include an interested party as set forth in 19 U.S.C.
 § 1677(9)(C).
     Pursuant to 19 U.S.C. § 1677f-1(c)(1), when Commerce
 determines dumping margins during administrative re-
 views, it must “determine the individual weighted average
 dumping margin for each known exporter and producer of
 the subject merchandise.” 19 U.S.C. § 1677f-1(c)(1). 2 The


    2    The “weighted average dumping margin” is “the
 percentage determined by dividing the aggregate dumping
 margins determined for a specific exporter or producer by
 the aggregate export prices and constructed export prices
 of such exporter or producer.” 19 U.S.C. § 1677(35)(B).
Case: 19-1404      Document: 78      Page: 6     Filed: 03/27/2020




 6               NEW MEXICO GARLIC GROWERS v. UNITED STATES




 statute provides an exception to this requirement, how-
 ever, when “it is not practicable . . . because of the large
 number of exporters or producers involved in the investi-
 gation or review.” 19 U.S.C. § 1677f-1(c)(2). In that case,
 Commerce may determine dumping margins for a “reason-
 able number of exporters or producers by limiting its exam-
 ination to– (A) a sample of exporters, producers, or types of
 products that is statistically valid . . . , or (B) exporters and
 producers accounting for the largest volume of the subject
 merchandise from the exporting country that can be rea-
 sonably examined.” Id.
     In antidumping duty proceedings involving merchan-
 dise from a nonmarket economy country, Commerce pre-
 sumes all respondents are government-controlled and
 therefore subject to a single country-wide rate. Ad Hoc
 Shrimp Trade Action Comm. v. United States, 802 F.3d
 1339, 1353 (Fed. Cir. 2015). 3 A respondent may rebut this
 presumption and obtain a “separate rate” by establishing
 the absence of both de jure (in law) and de facto (in fact)
 government control over its export activities. See id.;
 Michaels Stores, Inc. v. United States, 766 F.3d 1388, 1392
 (Fed. Cir. 2014). China is a nonmarket economy country.
 See Final Results, 82 Fed. Reg. at 27,230, 27,231–32;
 Michaels Stores, 766 F.3d at 1392. Relevant here, export-
 ers from China that are not eligible for a separate rate are
 said to be part of the “PRC-wide entity.” See Final Results,
 82 Fed. Reg. at 27,230, 27,232; Michaels Stores, 766 F.3d
 at 1392. The term “PRC-wide entity” refers to all compa-
 nies within China that are considered to be subject to




     3   A “nonmarket economy country” is “any foreign
 country that [Commerce] determines does not operate on
 market principles of cost or pricing structures, so that sales
 of merchandise in such country do not reflect the fair value
 of the merchandise.” 19 U.S.C. § 1677(18)(A).
Case: 19-1404    Document: 78      Page: 7   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                7



 government control. See Michaels Stores, 766 F.3d at 1390;
 J.A. 6302.
                             II.
      In 1994, Commerce issued an order imposing anti-
 dumping duties on fresh garlic from China. See Anti-
 dumping Duty Order: Fresh Garlic from the People’s Re-
 public of China, 59 Fed. Reg. 59,209 (Dep’t of Commerce
 Nov. 16, 1994) (“AD Order”). Commerce calculated a
 376.67 percent weighted-average antidumping duty mar-
 gin for the PRC-wide entity, which was later converted to
 a $4.71 per kilogram rate. AD Order, 59 Fed. Reg. at
 59,210; J.A. 698. In November of 2015, Commerce pub-
 lished a notice informing interested parties of the oppor-
 tunity to request an administrative review of the AD Order
 for the period of review (“POR”) November 1, 2014, through
 October 31, 2015. See Antidumping or Countervailing Duty
 Order, Finding, or Suspended Investigation; Opportunity to
 Req. Admin. Review, 80 Fed. Reg 67,706, 67,707 (Dep’t of
 Commerce Nov. 3, 2015).
     In response to its notice, Commerce received requests
 for review from multiple entities. Zhengzhou Harmoni
 Spice Co., Ltd. (“Harmoni”), a producer and exporter of
 fresh garlic from China, requested a review of itself under
 19 C.F.R. § 351.213(b)(2). NMGGC, 352 F. Supp. 3d at
 1287; J.A. 151. Pursuant to 19 C.F.R. § 351.213(b)(1), two
 other entities also requested a review of Harmoni. The first
 entity was the Fresh Garlic Producers Association
 (“FGPA”), a California association comprised of individual
 members Christopher Ranch, LLC, The Garlic Company,
 Valley Garlic, and Vessey and Company, Inc. See NMGGC,
 352 F. Supp. 3d at 1287 & n.2. The second entity was the
Case: 19-1404     Document: 78     Page: 8    Filed: 03/27/2020




 8              NEW MEXICO GARLIC GROWERS v. UNITED STATES




 New Mexico Garlic Growers Coalition (“NMGGC”). See id.
 at 1287. 4
     NMGGC’s request for review of Harmoni was filed No-
 vember 28, 2015 by attorney Joey Montoya of the law firm
 of Hume & Associates. Mr. Montoya requested that a re-
 view be conducted “on behalf of” NMGGC. J.A. 144.
 NMGGC represented that it was composed of Stanley
 Crawford, owner and operator of El Bosque Farm of Dixon,
 New Mexico; and Avrum Katz, owner and operator of Box-
 car Farm of Penasco, New Mexico. J.A. 143. The request
 concluded with a statement by Mr. Montoya indicating that
 he would be handling the case independent from other at-
 torneys at his firm for the purpose of avoiding the appear-
 ance of a conflict of interest. J.A. 144. Subsequently,
 Robert Hume of Hume & Associates entered an appearance
 in the matter in order to represent the interests of Qingdao
 Tiantaixing Food Co., Ltd. (“QTF”), a Chinese garlic pro-
 ducing entity. NMGGC, 352 F. Supp. 3d. at 1299.
      In NMGGC’s request for review, Mr. Montoya re-
 quested that Commerce “conduct an administrative review
 of fresh garlic entries sold to the U[nited] S[tates]” by Har-
 moni during the POR, in order to “determine, if any, the
 amount of dumping duties that may be assessed on [its]
 entries.” J.A. 143–44. Addressing the “domestic interested
 party” requirement of § 351.213(b)(1), Mr. Montoya stated
 that the members of NMGGC were “producers or wholesal-
 ers within the United States of a domestic like product in
 accordance with 19 U.S.C. § 1677(9)(C) . . . .” J.A. 144.


     4   The FGPA and its individual members requested a
 review of Chinese garlic exporters, including Harmoni. See
 NMGGC, 352 F. Supp. 3d at 1287; J.A. 154–63. NMGGC
 requested a review of Harmoni and Jinxiang Jinma Fruits
 Vegetables Products Co., Ltd., a Harmoni affiliate. Com-
 merce selected only Harmoni as a mandatory respondent.
 NMGGC, 352 F. Supp. 3d at 1298–99 & n.25; J.A. 143–44.
Case: 19-1404    Document: 78      Page: 9    Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                 9



 NMGGC’s request for review was accompanied by certifi-
 cations of Mr. Crawford, Mr. Katz, and Mr. Montoya. Re-
 ferring to the request for review, each certification
 contained the following statement: “I certify that the infor-
 mation contained in this submission . . . is accurate and
 complete to the best of my knowledge.” J.A. 145–47.
     On December 3, 2015, Mr. Montoya, on behalf of
 NMGGC, made a further submission to Commerce. J.A.
 171. In his submission, Mr. Montoya stated, “[t]he
 NMGGC wants to take this opportunity to express why in-
 vestigating Harmoni is important to the ability of NMGGC
 and to similar garlic producers throughout New Mexico to
 compete in the fresh garlic market.” J.A. 172. Mr. Mon-
 toya averred that, over the course of the 11th through 20th
 administrative reviews (“ARs”), Harmoni and FGPA had
 engaged in a course of conduct and strategy that enabled
 Harmoni to escape administrative review and thus receive
 a zero dumping margin and a zero cash deposit rate. J.A.
 172–74. 5 Harmoni and the FGPA’s strategy, Mr Montoya
 alleged, J.A. 175, involved threatening Mr. Crawford:



     5   According to NMGGC’s submission to Commerce,
 Harmoni was last subject to a review in the 10th AR, in
 which Harmoni received a zero dumping margin and a zero
 cash deposit rate. J.A. 173, see Appellant’s Br. 10–11. Fur-
 ther, according to NMGGC, in the 11th through 20th ARs,
 FGPA requested that the antidumping order be reviewed
 and that the review include Harmoni, but FGPA then with-
 drew its review requests under 19 C.F.R. § 351.213(d)(1).
 J.A. 173; see Appellant’s Br. 11–12. Similarly, for the 12th
 and 15th ARs, NMGGC asserted, Harmoni requested re-
 views of itself but then withdrew its requests. J.A. 173.
 NMGGC contended that this allowed Harmoni to “escape[]
 review” and “raise[d] an inference of collusion.” Id. at 173–
 74. NMGGC contends that a withdrawn exporter’s duty
 rate defaults to the last rate the exporter received in a
Case: 19-1404    Document: 78     Page: 10    Filed: 03/27/2020




 10             NEW MEXICO GARLIC GROWERS v. UNITED STATES




 review in which the exporter was not withdrawn. See
 NMGGC Br. 42. In the case of Harmoni, this would be the
 zero dumping margin and zero cash deposit rate from the
 10th AR, NMGGC asserts. See J.A. 173. NMGGC’s argu-
 ment appears to be based on Commerce’s “[a]utomatic as-
 sessment of antidumping and countervailing duties if no
 review is requested” under 19 C.F.R. § 351.212(c). That
 regulation provides that if no timely request for an admin-
 istrative review is received, antidumping duties are to be
 assessed “at rates equal to the cash deposit of, or bond for,
 estimated antidumping duties . . . required on that mer-
 chandise.” 19 C.F.R. § 351.212(c); Fresh Garlic From the
 People’s Republic of China, 81 Fed. Reg. 89,050, 89,052
 (Dep’t of Commerce Dec. 9, 2016) (preliminary results and
 partial rescission of the 21st antidumping duty admin. re-
 view; 2014–2015) (“Preliminary Results”) (“For the compa-
 nies for which this review is rescinded, antidumping duties
 shall be assessed at rates equal to the cash deposit of esti-
 mated antidumping duties required at the time of entry, or
 withdrawal from warehouse, for consumption, in accord-
 ance with 19 CFR 351.212(c)(1)(i).”); see Mitsubishi Elecs.
 Am., Inc. v. United States, 44 F.3d 973, 976–77 (Fed. Cir.
 1994) (addressing the prior version of 19 C.F.R. § 351.212
 and explaining that where no party makes a request for an
 administrative review, Commerce instructs customs offic-
 ers to automatically assess duties at the estimated rate).
 NMGGC contends that by AR 21, Harmoni accounted for a
 large percentage of the fresh garlic shipped from China to
 the United States, which it “was dumping. . . in massive
 quantities.” NMGGC Br. 11. Accordingly, by submitting
 requests and withdrawing them, NMGGC contends, Har-
 moni was able to avoid Commerce’s finding in AR 21, noted
 below, that Harmoni was not eligible for a separate rate
 and was subject to the PRC-wide entity rate. See NMGGC,
 352 F. Supp. 3d at 1288.
Case: 19-1404    Document: 78     Page: 11    Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                  11



     During the 20th AR, the FGPA and Harmoni vigor-
     ously contested the standing of Stanley Crawford,
     the owner and operator of El Bosque Farm, as a do-
     mestic interested party. . . . During the 20th AR Mr.
     Crawford was scared off and withdrew his request
     [for administrative review] after private investiga-
     tors were sent to inspect his facility and pry into
     his business.
 J.A. 174–75.
     Commerce initiated AR 21 on January 7, 2016.
 NMGGC, 352 F. Supp. 3d at 1287. Subsequently, on March
 8, 2016, NMGGC notified Commerce that Mr. Montoya was
 withdrawing from representation of NMGGC and that
 Hume & Associates would continue to represent NMGGC.
 Id. at 1299. The following day, Mr. Hume entered an ap-
 pearance on behalf of NMGGC. Id.
      In March of 2016, FGPA and Harmoni withdrew their
 requests for review of Harmoni pursuant to 19 C.F.R.
 § 351.213(d)(1). Id. at 1287; J.A. 445; J.A. 580–82. 6 This
 left Harmoni still subject to review pursuant to NMGGC’s
 pending request for review, however. J.A. 5537–38.
      On April 8, 2016, Commerce issued a set of questions
 to NMGGC in order to determine whether its members
 were producers or wholesalers of fresh garlic and, thus, do-
 mestic interested parties that could request an administra-
 tive review. NMGGC, 352 F. Supp. 3d at 1299. Commerce
 requested information regarding the quantity of fresh gar-
 lic produced during the POR, the total production value of
 the garlic, the total amount of investment in garlic produc-
 tion, and the employment numbers for the POR, as well as
 information regarding other costs and activities related to


     6   Harmoni’s withdrawal was submitted on behalf of
 Harmoni and its U.S. affiliate, Harmoni International
 Spice, Inc. J.A. 445.
Case: 19-1404     Document: 78     Page: 12   Filed: 03/27/2020




 12             NEW MEXICO GARLIC GROWERS v. UNITED STATES




 fresh garlic production in the United States. Id. at 1299–
 300. NMGGC provided its members’ responses to the ques-
 tions on April 15, 2016. Id. at 1300. In its responses,
 NMGGC claimed that “[g]arlic farmers in the United
 States cannot compete with the Chinese garlic funneled
 into the United States by Harmoni that is exempt from
 [Commerce’s] administrative reviews.” Id. at 1311. There-
 after, on June 3, 2016, Commerce issued a memorandum
 in which it found that NMGGC and its individual members
 were domestic producers of fresh garlic and thus had
 standing to request an administrative review of Harmoni
 under 19 C.F.R. § 351.213(b)(1). Id.; J.A. 5537–41. At the
 same time, Commerce declined Harmoni’s request to sus-
 pend NMGGC’s review of Harmoni. See J.A. 5541.
     In arriving at its decision regarding NMGGC’s and its
 members’ status as domestic garlic producers, Commerce
 relied on information provided by Mr. Crawford and Mr.
 Katz in their questionnaire responses regarding the out-
 put, sales, investments, and labor expenses of the members
 of NMGGC. J.A. 5540. Commerce also relied on a state-
 ment in Mr. Katz’s questionnaire response with respect to
 NMGGC’s stake in the proceeding. The statement read:
      The price of my garlic is absolutely affected by
      changes in imported garlic price. Cheap, imported
      Chinese garlic is used to set price. People at my
      market stand ask us all the time why the super-
      market prices are so much cheaper. It is not unu-
      sual for someone to place their garlic on the scale,
      hear our price, and walk away.
 J.A. 5541. At the conclusion of the June 3 memorandum,
 Commerce noted that “[t]he interested parties in this re-
 view have made numerous arguments, including various
 ‘fraud’ arguments by Harmoni, regarding the status of the
 NMGGC members.” J.A. 5541. Commerce stated that it
 intended to address those arguments in full in the prelim-
 inary results of the administrative review. Id.
Case: 19-1404    Document: 78     Page: 13   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES               13



     Commerce issued its preliminary results and corre-
 sponding memorandum on December 5, 2016.                 See
 NMGGC, 352 F. Supp. 3d at 1300; J.A. 6289; Preliminary
 Results, 81 Fed. Reg. at 89,052. In its preliminary results
 memorandum, Commerce continued to find that NMGGC’s
 members were domestic producers of fresh garlic, with
 standing to request administrative reviews of foreign ex-
 porters. J.A. 6296. In addition, Commerce stated, “[t]here
 is no indication that the NMGGC members have fabricated
 any of the evidence supporting their claims to be domestic
 garlic producers.” J.A. 6295. Accordingly, Commerce “pre-
 liminarily determine[d]” not to rescind its review of Har-
 moni, as Harmoni had requested. Id. at 6294, 6296.
 Commerce added, however, that the parties recently had
 made “a number of submissions” which Commerce had not
 had time to review for the preliminary results. Id. at 6296.
 As for the antidumping duty that would apply to Harmoni,
 Commerce preliminarily determined that Harmoni was not
 eligible for a separate rate and should be considered to be
 part of the PRC-wide entity. NMGGC, 352 F. Supp. 3d at
 1288; J.A. 6304–05; Preliminary Results, 81 Fed. Reg. at
 89,050. Commerce made this preliminary determination
 because it determined that Harmoni had withheld re-
 quested information, failed to meet established deadlines,
 significantly impeded the proceeding, and failed to cooper-
 ate to the best of its ability. NMGGC, 352 F. Supp. 3d at
 1288; J.A. 6304–05.
     Shortly after Commerce issued its preliminary results,
 on December 14, 2016, Mr. Katz withdrew from NMGGC.
 NMGGC, 352 F. Supp. 3d at 1300; J.A. 6364. Subse-
 quently, on February 10, 2017, a letter from Mr. Katz was
 submitted to Commerce. The letter contained various alle-
 gations pertaining to NMGGC, its other member, Mr.
 Crawford, and its attorney, Mr. Hume. NMGGC, 352 F.
 Supp. 3d at 1300; J.A. 6719–23. Mr. Katz stated that his
 farm withdrew from AR 21 to show a “withdrawal of sup-
 port for what” he had come to view as a “fraudulent and
Case: 19-1404     Document: 78      Page: 14    Filed: 03/27/2020




 14              NEW MEXICO GARLIC GROWERS v. UNITED STATES




 misleading scheme” by Mr. Hume and Mr. Crawford. J.A.
 6719; J.A. 6720. Among other things, Mr. Katz alleged that
 Mr. Hume had ‘‘intentionally misled’’ him on the nature
 and purpose of AR 21. NMGGC, 352 F. Supp. 3d at 1300;
 J.A. 6720. Mr. Katz asserted that he had been unaware
 that Mr. Hume had been simultaneously representing Chi-
 nese clients, and alleged that Mr. Hume had used his (Mr.
 Katz’s) farm as a ‘‘puppet[] to petition the government for
 his Chinese clients.’’ NMGGC, 352 F. Supp. 3d at 1300;
 J.A. 6721. Mr. Katz further alleged that Mr. Hume was
 compensated in the amount of $100,000 by his Chinese cli-
 ents to initiate a review request with respect to Harmoni,
 and that Mr. Crawford received $50,000 and was promised
 garlic harvesting equipment for his participation in the re-
 quest. NMGGC, 352 F. Supp. 3d at 1300; J.A. 6721–22.
 Mr. Katz indicated that he had expected he and his farm
 would receive similar payment in exchange for his partici-
 pation. NMGGC, 352 F. Supp. 3d at 1301; J.A. 6722. More-
 over, contradicting his earlier statement in the
 questionnaire response, Mr. Katz stated:
      Boxcar Farm’s fundamental problem is not compe-
      tition from cheap garlic coming in from China. Our
      problem was, and is, a lack of capital for infrastruc-
      ture to increase our production. [Mr.] Hume and
      [Mr.] Crawford led us to believe that if we went
      along with their narrative and forced Harmoni out
      of business, money would come from China to take
      care of some of those infrastructure problems.
 J.A. 6723.
     After receiving comments from the parties about Mr.
 Katz’s allegations and holding a public hearing, Commerce
 issued a decision memorandum. NMGGC, 352 F. Supp. 3d
 at 1301. Dated June 17, 2017, the memorandum addressed
 the additional evidence that had been placed in the record.
 Mem. from Gary Taverman, Deputy Asst. Sec’y for Anti-
 dumping & Countervailing Duty Operations, to Ronald K.
Case: 19-1404    Document: 78     Page: 15    Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES               15



 Lorentzen, Acting Asst. Sec’y for Enforcement and Compli-
 ance, Issues and Decision Memorandum for the Final Re-
 sults of Antidumping Duty Admin. Review: Fresh Garlic
 from the People’s Republic of China; 2014–2015, (Dep’t of
 Commerce June 7, 2017) (“Final Results I & D Memoran-
 dum”), J.A. 9111–47. In the memorandum, Commerce
 stated that it had received additional evidence that “under-
 mined the veracity of all of the NMGGC’s submissions to
 the Department, including the basis for its review request
 of Harmoni and the production and business information
 of NMGGC.” Id. at 18, J.A. 9128. Commerce thus deter-
 mined that, because NMGGC lacked credibility, its request
 for review of Harmoni was “illegitimate ab initio.” Id.
 Commerce therefore stated that it was rescinding the ad-
 ministrative review with respect to Harmoni. Id.; see Final
 Results, 82 Fed. Reg. at 27,230. As a result of this action,
 Harmoni was no longer subject to review in AR 21 because,
 as noted, its own request for review, as well as that of the
 FGPA, had been withdrawn in March of 2016.
     In its decision memorandum, Commerce noted three
 specific factual claims by NMGGC and Mr. Hume that
 Commerce found were “contradicted by other, more reliable
 record evidence.” Final Results I & D Memorandum at 18,
 J.A. 9128. Those were (1) the claim that Chinese export-
 ers/businessmen were not involved in NMGGC’s review re-
 quest in AR 21, id. at 18–20, J.A. 9128–30; (2) the claim
 that neither the members of NMGGC nor Mr. Hume re-
 ceived direct or indirect compensation for their participa-
 tion in AR 21, id. at 20–21, J.A. 9130–31; and (3) the claim
 that Mr. Crawford withdrew his request in the 20th AR be-
 cause he was intimidated by a private investigator sent by
 Harmoni, id. at 21, J.A. 9131. The first two claims were
 made when NMGGC and Mr. Crawford filed responses to
 Mr. Katz’s letter with Commerce. See, e.g., J.A. 7175
 (NMGGC stating “[t]hese declarations confirm that the
 NMGGC was not financed by any Chinese entity; there
 were no promises of any future compensation; and, there
Case: 19-1404     Document: 78      Page: 16    Filed: 03/27/2020




 16              NEW MEXICO GARLIC GROWERS v. UNITED STATES




 was never any promise of a $3 million investment.”); J.A.
 6378 (Mr. Crawford declaring, “I have received no compen-
 sation for my participation in AR 21.”); J.A. 7196 (Mr.
 Hume declaring, “I was not compensated, nor did I expect
 any compensation, for my time or expertise in representing
 the NNMGGC [sic] in the Garlic 21 AR.”). The third claim
 was made in Mr. Montoya’s December 3, 2015 submission
 on behalf of NMGGC noted above, relating to alleged
 threats against Mr. Crawford. J.A. 174–75; see also J.A.
 7169–70; J.A. 6377.
      Commerce summarized its position as follows:
      [T]he question of NMGGC’s status as “a domestic
      interested party” is fundamental to its ability to re-
      quest an administrative review of a Chinese ex-
      porter. We note that the record of this review
      shows that Mr. Crawford and Mr. Hume have mis-
      represented critical information regarding the cir-
      cumstances surrounding the NMGGC’s request to
      review Harmoni in this and prior administrative
      reviews. As a result of their material misrepresen-
      tations on the record of this review, the Depart-
      ment has concluded that the NMGGC and Mr.
      Crawford’s inability to provide complete and accu-
      rate responses taint all of the statements and in-
      formation that they have submitted on the record
      of this review. Most importantly, the numerous
      contradictions in the record evidence taint the
      April 15, 2016, questionnaire response in which the
      NMGGC provided its production and business in-
      formation to support its claim for “domestic inter-
      ested party” status. Because we determine that the
      entirety of the NMGGC’s information, including its
      garlic production information, is unusable, we find
      that the NMGGC has failed to demonstrate that it
      is a domestic interested party. As such, there is no
      valid review request of Harmoni.
Case: 19-1404    Document: 78       Page: 17   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                17



 Final Results I & D Memorandum at 23, J.A. 9133. 7
                             III.
     NMGGC and El Bosque Farm (from this point forward,
 collectively, “NMGGC”) timely challenged Commerce’s fi-
 nal decision in the Court of International Trade. The court
 exercised     jurisdiction    pursuant    to   19   U.S.C.
 § 1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c).
      Before the Court of International Trade, NMGGC
 moved for judgment on the agency record. In so doing, it
 challenged Commerce’s rescission of the Harmoni review.
 It did so on two grounds. First, it argued that Harmoni and
 the FGPA should not have been allowed to withdraw their
 request for review of Harmoni under 19 C.F.R.
 § 351.213(d)(1). In making this argument, NMGGC con-
 tended that 19 C.F.R. § 351.213(d)(1) is invalid because it
 is contrary to the provisions of 19 U.S.C. § 1675(a)(1) and
 (2) and § 1677f-1(c)(1). NMGGC, 352 F. Supp. 3d. at 1301,
 1303–05; Reply of Pls. NMGGC and El Bosque Farm to
 Resps. of Def. and Def.-Intervenors to Pls.’ Mot. for J. upon
 the Agency R. at 6–15, New Mexico Garlic Growers Coali-
 tion and El Bosque Farm v. United States, No. 17-cv-00146,
 Doc. 71 (Ct. Int’l Trade April 30, 2018) (“NMGGC’s Mot. for
 J. Reply Br.”). According to NMGGC, once a review is



     7    Commerce’s decision memorandum also noted
 that, in the course of the review, QTF provided false or in-
 complete information regarding its affiliations and failed to
 act to the best of its ability. Final Results I & D Memoran-
 dum at 31, J.A. 9141. Commerce accordingly collapsed
 QTF and its affiliated companies and treated them as a sin-
 gle entity (“the QTF-entity”), applied adverse facts availa-
 ble (“AFA”), denied the QTF-entity a separate rate, and
 assigned it the PRC-wide entity rate of $4.71 per kilogram.
 Id. at 30–36, J.A. 9140–46; Final Results, 82 Fed. Reg.
 27,232.
Case: 19-1404    Document: 78      Page: 18    Filed: 03/27/2020




 18             NEW MEXICO GARLIC GROWERS v. UNITED STATES




 initiated of any producer or exporter, 19 U.S.C.
 § 1675(a)(1), (2), and § 1677f-1(c)(1) require that each entry
 of merchandise from all producers and exporters from the
 subject country be reviewed, regardless of whether a re-
 quest is made for the particular producer/exporter of the
 entry. NMGGC, 352 F. Supp. 3d. at 1304; see NMGGC’s
 Mot. for J. Reply Br. at 7–9. NMGGC urged that Commerce
 thus does not have authority under the statutes to conduct
 a review “in part.” NMGGC’s Mot. for J. Reply Br. at 11.
 That, however, NMGGC reasoned, is what the regulation
 allows. Hence, it is contrary to law. Id. at 11–12. Second,
 NMGGC challenged the factual findings and credibility de-
 terminations supporting Commerce’s determination that
 NMGGC’s request for review of Harmoni was “illegitimate
 ab initio,” the determination which led Commerce to re-
 scind the review of Harmoni insofar as it had been based
 on NMGGC’s request. Final Results I & D Memorandum
 at 18, J.A. 9128; NMGGC, 352 F. Supp. 3d at 1288.
      In its opinion issued November 26, 2018, the Court of
 International Trade sustained the Final Results. NMGGC,
 352 F. Supp. 3d at 1286. Addressing NMGGC’s first argu-
 ment, the court determined that 19 C.F.R. § 351.213(d)(1)
 is a reasonable construction of 19 U.S.C. § 1675(a)(1) under
 Chevron, U.S.A., Inc. v. Natural Resource Defense Council,
 Inc., 467 U.S. 837, 842–43 (1984). Id. at 1303–04. Allowing
 Commerce to rescind a review when a request is with-
 drawn, the court noted, is consistent with the legislative
 intent behind amendments made to § 1675(a) in 1984 to re-
 duce the administrative burden when there is little to no
 interest in a review. Id. The court also rejected NMGGC’s
 argument that 19 U.S.C. §§ 1675(a) and 1677f-1(c)(1) re-
 quire Commerce to review each entry of merchandise for
 all exporters and producers when it conducts a review. Id.
 at 1304–05. The Court thus turned aside NMGGC’s chal-
 lenge to the regulation.
    The Court of International Trade next addressed Com-
 merce’s factual findings and credibility determinations
Case: 19-1404    Document: 78     Page: 19   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES               19



 relating to NMGGC’s request for review. The court ana-
 lyzed each of the three factual claims by NMGGC that
 Commerce found to be misrepresentations, as well as “ad-
 ditional concerns” of Commerce. Id. at 1306–12. 8 The
 court found Commerce’s credibility determinations and fac-
 tual findings to be supported by substantial evidence. Id.
 Citing Tokyo Kikai Seisakusho, Ltd. v. United States, 529
 F.3d 1352, 1361 (Fed. Cir. 2008) (“TKS”), for the proposi-
 tion that Commerce “possesses inherent authority to pro-
 tect the integrity of its yearly administrative review
 decisions,” the court affirmed Commerce’s decision to de-
 clare NMGGC’s review request illegitimate ab initio and
 therefore rescind the Harmoni review. NMGGC, 352 F.3d
 at 1312. 9



     8    The “additional concerns” included contradictions
 in NMGGC’s claim that “[g]arlic farmers in the United
 States cannot compete with . . . Chinese garlic” and Mr.
 Katz’s statements that his farm’s “fundamental problem is
 not competition from cheap garlic coming in from China.”
 NMGGC, 352 F. Supp. 3d at 1311. The concerns also in-
 cluded “serious problems with the certifications” that
 NMGGC had submitted, such as allegations that Mr. Katz
 had not personally signed or authorized counsel to sign cer-
 tifications that were submitted on his behalf. Id.
      9   In addition, the Court of International Trade ad-
 dressed a claim by NMGGC that Commerce had abused its
 discretion in failing to request that the Department of Jus-
 tice investigate and prosecute Harmoni and FGPA for “en-
 gag[ing] in collusion” and “effectively establish[ing] a
 monopoly in trade for Chinese garlic.” NMGGC, 352 F.
 Supp. 3d at 1312. These claims pertained to NMGGC’s al-
 legations that Mr. Katz and a member of the support staff
 at Hume & Associates had filed statements on the record
 that included false information. Mot. of Pls.’ NMGGC and
 El Bosque Farm for J. on the Agency R. at 13–14, 38–39,
Case: 19-1404    Document: 78      Page: 20   Filed: 03/27/2020




 20             NEW MEXICO GARLIC GROWERS v. UNITED STATES




    NMGGC has timely appealed. We have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(5).
                        DISCUSSION
                              I.
     We review a decision of the Court of International
 Trade de novo, applying anew the standard used by that
 court in reviewing the decision of Commerce. ABB Inc. v.
 United States, 920 F.3d 811, 820 (Fed. Cir. 2019). That
 means that we uphold Commerce’s determinations unless
 they are “unsupported by substantial evidence on the rec-
 ord, or otherwise not in accordance with law.” Id. (quoting
 19 U.S.C. § 1516a(b)(1)(B)(i)). Although we review a deci-
 sion of the Court of International Trade de novo, we give
 great weight to the informed opinion of the court, and it is
 nearly always the starting point of our analysis. Id.




 New Mexico Garlic Growers Coalition and El Bosque Farm
 v. United States, No. 17-cv-00146, Doc. 42 (Ct. Int’l Trade
 Feb. 1, 2018). The court found this argument was not fully
 developed and therefore waived. NMGGC, 352 F. Supp. 3d
 at 1312.
      The Court of International Trade also addressed a chal-
 lenge to Commerce’s final decision by QTF and two sepa-
 rate rate respondents, Shandong Jinxiang Zhengyang
 Import & Export Co., Ltd. and Jining Alpha Food Co., Ltd.
 Id. at 1286. The court determined that substantial evi-
 dence supported Commerce’s finding that QTF had pro-
 vided false or incomplete information regarding its
 affiliations, and that Commerce’s determination to collapse
 QTF and its affiliates into the QTF-entity, its application
 of AFA, and its denial of a separate rate for the QTF-entity
 were supported by substantial evidence and otherwise in
 accordance with law. Id. at 1298. This ruling is not before
 us.
Case: 19-1404    Document: 78       Page: 21   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                21



                              II.
     NMGGC makes three arguments on appeal. First, it
 argues that Commerce erred when it rescinded the admin-
 istrative review of Harmoni that NMGGC requested.
 NMGGC contends that Commerce’s decision is unsup-
 ported by substantial evidence and incorrect as a matter of
 law because it is undisputed that Mr. Crawford is a garlic
 grower; therefore, NMGGC is an “interested party” under
 19 U.S.C. § 1677(9)(C). NMGGC Br. 29–35. NMGGC con-
 tends that Commerce’s findings of misrepresentations on
 behalf of NMGGC are not relevant to whether Mr. Craw-
 ford is a garlic farmer and, accordingly, not relevant to his
 standing to request a review. NMGGC Br. 21; Reply Br. 3–
 4. At oral argument, counsel for NMGGC also argued that
 the misrepresentations addressed by Commerce were not
 made in the review requests themselves, and thus, were
 not relevant to standing (whether Mr. Crawford is a garlic
 producer). Oral arg. 6:12–51, 12:28–13:21, http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=2019-1404.mp3
 (Nov. 4, 2019).
     NMGGC also contends that Commerce exceeded its au-
 thority when it declared the review of Harmoni “illegiti-
 mate ab initio.” In making this argument, NMGGC argues
 that TKS is distinguishable or, alternately, that this case
 introduces an exception to Commerce’s inherent authority
 as set forth in TKS. Reply Br. 17–18.
     Second, NMGGC argues, as it did before the Court of
 International Trade, that by allowing a party to request a
 review and then withdraw the request (resulting in Com-
 merce’s rescission of the review), 19 C.F.R. § 351.213(d)(1)
 violates 19 U.S.C. § 1675(a) and § 1677f-1. NMGGC Br.
 38–49.
     Third, NMGGC renews its contention that Harmoni
 and FGPA have engaged in a sham by repeatedly request-
 ing, and then withdrawing, requests for reviews of Har-
 moni. NMGGC Br. 49–52; Reply Br. 30–31. Specifically,
Case: 19-1404    Document: 78       Page: 22   Filed: 03/27/2020




 22             NEW MEXICO GARLIC GROWERS v. UNITED STATES




 NMGGC argues that Harmoni and FGPA consistently
 have failed to state the true reason “[w]hy the person de-
 sires [Commerce] to review” Harmoni, as required by 19
 C.F.R. § 351.213(b)(1). NMGGC Br. 50–51.
                             III.
      Addressing NMGGC’s first argument, the government,
 FGPA, and Harmoni (collectively, “appellees”) contend that
 the Court of International Trade correctly held that Com-
 merce has inherent authority to protect the integrity of its
 proceedings under TKS and Home Products, International,
 Inc. v. United States, 633 F.3d 1369, 1377 (Fed. Cir. 2011).
 United States’ Br. 37–38, FGPA Br. 19–22; Harmoni Br.
 39–41. Appellees urge that Commerce connected its credi-
 bility decision to standing since 19 C.F.R. § 351.213(b)(1)
 requires that a domestic interested party explain “why” it
 “desires [Commerce] to review [] particular exporters or
 producers.” United States’ Br. 40 (quoting 19 C.F.R.
 § 351.213(b)(1)); Harmoni Br. 39–41 (same).
     Turning to NMGGC’s second argument, appellees re-
 spond that 19 C.F.R. § 351.213(d) does not violate 19 U.S.C.
 § 1675(a) or § 1677f-1. Specifically, appellees contend that
 § 1675(a) does not say that Commerce’s reviews must in-
 clude all exporters and that § 1677f-1(c)(2) provides an ex-
 ception to the requirement that a dumping margin be
 determined for all exporters and producers. See United
 States’ Br. 27–31. 10




      10 As noted, the statute provides that Commerce need
 not “determine the individual weighted average dumping
 margin for each known exporter and producer of the sub-
 ject merchandise,” 19 U.S.C. § 1677f-1(c)(1), when “it is not
 practicable . . . because of the large number of exporters or
 producers involved in the investigation or review,” 19
 U.S.C. § 1677f-1(c)(2).
Case: 19-1404   Document: 78      Page: 23   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES              23



      Appellees respond to NMGGC’s “sham” argument in
 various ways. The government contends that this argu-
 ment was waived, but that, nonetheless, NMGGC has not
 established unlawful action on the part of Harmoni and
 FGPA. United States’ Br. 43–44. FGPA argues that if it
 wanted to ensure Harmoni was not the subject of a review,
 it could have chosen not to file a review request for Har-
 moni in the first place. By filing a request, FGPA argues,
 it was making a “concerted decision to request reviews for
 the broadest possible universe of Chinese respondents and
 then narrow the focus of its request for administrative re-
 views to those Chinese entities that are priorities for fo-
 cused enforcement.” FGPA Br. 41–42. For its part,
 Harmoni argues that when it and FGPA filed review re-
 quests in AR 21 and prior reviews, they had no agreement
 to subsequently withdraw the requests. Harmoni Br. 56.
 Further, Harmoni contends it did nothing wrong by filing
 and subsequently withdrawing review requests. Id.
                            IV.
      Pursuant to 19 C.F.R. § 351.213(b)(1) a “domestic in-
 terested party” may request that Commerce conduct an ad-
 ministrative review under 19 U.S.C. § 1675(a)(1) of
 specified individual exporters or producers covered by an
 antidumping duty order “if the requesting person states
 why the person desires [Commerce] to review those partic-
 ular exporters or producers.” Pertinent here are the re-
 quirements (1) that the requesting party be a “domestic
 interested party”; and (2) that the requesting party set
 forth “why” it desires Commerce to review a particular en-
 tity.
     As seen, Commerce rescinded NMGGC’s review due to
 NMGGC’s misrepresentations, which Commerce found
 “taint all of the statements and information that [NMGGC
 has] submitted on the record.” J.A. 9133. NMGGC does
 not appear to contend that Commerce’s determinations re-
 garding the three misrepresentations made by NMGGC
Case: 19-1404     Document: 78      Page: 24    Filed: 03/27/2020




 24             NEW MEXICO GARLIC GROWERS v. UNITED STATES




 are not supported by substantial evidence or otherwise are
 not in accordance with law. See Reply Br. 3. Again, these
 misrepresentations were (1) the claim that Chinese export-
 ers/businessmen were not involved in NMGGC’s review re-
 quest in AR 21; (2) the claim that neither the members of
 NMGGC nor Mr. Hume received direct or indirect compen-
 sation for their participation in AR 21; and (3) the claim
 that Mr. Crawford withdrew his request in the 20th AR be-
 cause he was intimidated by a private investigator sent by
 Harmoni.
     NMGGC’s complaint before the Court of International
 Trade relied upon Mr. Crawford’s status as a “domestic
 producer and wholesaler of the like product” under 19
 U.S.C. § 1677(9)(C) to establish his standing to file a re-
 quest for review. Compl. ¶¶ 7, 14–15, 76–79, New Mexico
 Garlic Growers Coalition and El Bosque Farm v. United
 States, No. 17-cv-00146, Doc. 7 (Ct. Int’l Trade June 23,
 2017). However, that Mr. Crawford is a garlic grower and
 thus an interested party under the general definition pro-
 vided in 19 U.S.C. § 1677(9)(C) does not change the fact
 that NMGGC did not credibly state “why [NMGGC] de-
 sire[d] [Commerce] to review” Harmoni, as required by 19
 C.F.R. § 351.213(b)(1). As noted above, the regulation im-
 plements the statute providing for administrative reviews,
 19 U.S.C. § 1675(a)(1). As Commerce explained:
      after publication of the [preliminary results] sub-
      stantial evidence was filed on the record, which has
      undermined the veracity of all of the NMGGC’s sub-
      missions to the Department, including the basis for
      its review request of Harmoni . . . .
 Final Results I & D Memorandum at 18, J.A. 9128 (empha-
 sis added); see also id. at 23, J.A. 9133 (“[T]he record of this
 review shows that Mr. Crawford and Mr. Hume have mis-
 represented critical information regarding the circum-
 stances surrounding the NMGGC’s request to review
 Harmoni in this and prior administrative reviews.”)
Case: 19-1404    Document: 78     Page: 25    Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                25



 (emphasis added). The three claims noted above that Com-
 merce found to be misrepresentations all bore on the mat-
 ter of why NMGGC was requesting review of Harmoni.
 Further, we note that NMGGC does not challenge the in-
 clusion of the “why” aspect of 19 C.F.R. § 351.213(b)(1).
 Oral arg. 21:15–22:10; 28:44–58. Indeed, it is to this com-
 ponent of the regulation that NMGGC points when it ar-
 gues that Harmoni and the FGPA perpetrated a “sham”
 before Commerce. NMGGC Br. 50. Accordingly, Mr. Craw-
 ford’s status as a garlic farmer cannot legitimize NMGGC’s
 deceptively filed review.
     With this in mind, we are not persuaded that Com-
 merce exceeded its authority when it decided to rescind
 NMGGC’s review of Harmoni as “illegitimate ab initio.” As
 the Court of International Trade noted, we have previously
 addressed Commerce’s inherent authority to protect the in-
 tegrity of its review proceedings.
      In TKS, we held that Commerce had the authority to
 reopen a proceeding when it later discovered evidence of
 fraud in the original proceeding. 529 F.3d at 1360–61. We
 further explained in Home Products that the same princi-
 ple applies when fraud is discovered while an agency pro-
 ceeding is being challenged in court. 633 F.3d at 1377.
 (“We hold that, where a party brings to light clear and con-
 vincing new evidence sufficient to make a prima facie case
 that the agency proceedings under review were tainted by
 material fraud, the [Court of International Trade] abuses
 its discretion when it declines to order a remand to require
 the agency to reconsider its decision in light of the new ev-
 idence.”). In Home Products, we stated that “[w]hile the
 statute[, 19 U.S.C. § 1675(b),] does not in terms confer such
 authority, it is necessarily inherent in the authority of any
 administrative agency.” Id. (emphasis added).
     Accordingly, just as Commerce has inherent authority
 to protect the integrity of its proceedings by reopening
 them to address potentially false information, so it has the
Case: 19-1404    Document: 78     Page: 26    Filed: 03/27/2020




 26             NEW MEXICO GARLIC GROWERS v. UNITED STATES




 inherent authority to defend the integrity of its proceedings
 in the first instance while they are ongoing. We therefore
 hold that Commerce did not legally err when it rescinded
 the review of Harmoni resulting from NMGGC’s request. 11
      Finally, we do not agree with NMGGC that the misrep-
 resentations Commerce identified were not made in the re-
 view request.           Commerce noted Mr. Hume’s
 communications with Chinese exporters that “show[] how
 Mr. Hume and Chinese garlic exporters . . . have over a pe-
 riod of years, formulated a number of strategies with the
 ultimate goal that [Commerce] review Harmoni. In the in-
 stant review, these efforts took the form of the NMGGC re-
 view request.” Final Results I & D Memorandum at 20,
 J.A. 9130 (emphasis added). Accordingly, Commerce’s
 findings with respect to NMGGC’s misrepresentations re-
 garding the involvement of Chinese exporters undermined
 not only the statements made in response to Mr. Katz’s let-
 ter of February 10, 2017 but also the legitimacy of the Co-
 alition from its inception, and the review request itself. 12



      11  Commerce has taken action similar to that taken
 here in at least one other review. See, e.g., Mem. from
 Christian Marsh, Deputy Ass’t Sec’y for Antidumping &
 Countervailing Duty Operations, to Paul Piquado, Ass’t
 Sec’y for Import Administration, Issues and Decision Mem-
 orandum for the Final results of the 2010 Admin. Review of
 the Antidumping Duty Order on Wooden Bedroom Furni-
 ture from PRC (Dep’t of Commerce Aug. 20, 2012), 77
 ITADOC 51,754 (adopted in 77 Fed. Reg. 51,754).
     12   In addition, as the Court of International Trade
 noted, Mr. Montoya stated in the review request that he
 was “handling [the] case independent from any member of
 this firm for the purpose of avoiding the appearance of a
 conflict of interest.” J.A. 144. This statement was incon-
 sistent with emails in the record showing that Mr. Hume
 directed Mr. Montoya on the contents of NMGGC’s review
Case: 19-1404    Document: 78      Page: 27   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES                27



      We therefore affirm the decision of the Court of Inter-
 national Trade that sustained Commerce’s decision to re-
 scind NMGGC’s requested review of Harmoni as
 illegitimate ab initio.
                              V.
     As noted, NMGGC makes two arguments relating to
 Commerce’s rescission of the review of Harmoni requested
 by Harmoni and FGPA. First, it contends that, by allowing
 a party to request a review and then withdraw the request
 (resulting in Commerce’s rescission of the review), 19
 C.F.R. § 351.213(d)(1) violates 19 U.S.C. §§ 1675(a) and
 1677f-1. NMGGC Br. 38–49. Second, and relatedly,
 NMGGC contends that Harmoni and FGPA have engaged
 in a sham by repeatedly requesting reviews of Harmoni
 and then withdrawing their requests. NMGGC Br. 50–51.
 For the following reasons, we decline to address these ar-
 guments, however, leaving for another day any considera-
 tion of the questions NMGGC has raised about the bases
 on which Harmoni has avoided Commerce review for a dec-
 ade.
     The Court of International Trade exercised jurisdiction
 in this case pursuant to 28 U.S.C. § 1581(c). Section
 1581(c) gives the Court of International Trade “exclusive
 jurisdiction of any civil action commenced under [19 U.S.C.
 § 1516a].”        In     this    case, NMGGC       invoked
 § 1516a(a)(2)(B)(iii) to challenge the Final Results. That
 provision allows “an interested party who is a party to the
 proceeding in connection with which the matter arises” to



 request for AR 21, see NMGGC, 352 F. Supp. 3d at 1307
 (noting Nov. 12, 2015 email from Mr. Hume to Mr. Mon-
 toya); Final Results I & D Memorandum at 19, J.A. 9129
 (quoting Mr. Hume’s email to Mr. Montoya: “[i]n your re-
 view request for Garlic 21 on behalf of the . . . US domestic
 interested parties, make the following points . . . .”).
Case: 19-1404    Document: 78     Page: 28    Filed: 03/27/2020




 28             NEW MEXICO GARLIC GROWERS v. UNITED STATES




 “commence an action” to “contest[] any factual findings or
 legal conclusions upon which” a “final determination” in an
 administrative review under 19 U.S.C. § 1675 “is based.”
 19 U.S.C. § 1516a(a)(2)(A), (B)(iii) (emphasis added); Sun-
 tec Indus. Co., Ltd. v. United States, 857 F.3d 1363, 1367
 (Fed. Cir. 2017). “The requirement that the plaintiff have
 been a party in the administrative review is reinforced by
 28 U.S.C. § 2631(c).” Suntec Indus., 857 F.3d at 1367. Sec-
 tion 2631(c) provides that “[a] civil action contesting a de-
 termination listed in [19 U.S.C. § 1516a] may be
 commenced in the Court of International Trade by any in-
 terested party who was a party to the proceeding in connec-
 tion with which the matter arose.” 28 U.S.C. § 2631(c)
 (emphasis added); see 19 C.F.R. § 351.102(b)(36) (defining
 a “party to the proceeding” as “any interested party that
 actively participates, through written submissions of fac-
 tual information or written argument, in a segment of a
 proceeding”); JCM, Ltd. v. United States, 210 F.3d 1357,
 1360 (Fed. Cir. 2000).
      In this case, NMGGC initially participated in AR 21 by
 requesting that Commerce review Harmoni. However, in
 the Final Results, Commerce determined that, because
 NMGGC lacked credibility, its request for review of Har-
 moni was “illegitimate ab initio.” Final Results I & D
 Memorandum at 18, J.A. 9128; see Final Results, 82 Fed.
 Reg. at 27,231. Commerce further stated: “Because we de-
 termine that the entirety of the NMGGC’s infor-
 mation . . . is unusable, we find that the NMGGC has failed
 to demonstrate that it is a domestic interested party. As
 such, there is no valid review request of Harmoni.” Final
 Results I & D Memorandum at 23, J.A. 9133. On appeal,
 the Court of International Trade affirmed the Final Re-
 sults. NMGGC, 352 F.3d at 1312. And today, we in turn
 affirm the decision of the Court of International Trade.
 Thus, through Commerce’s determination in the Final Re-
 sults and the subsequent affirmance of that determination
 by the Court of International Trade and this court,
Case: 19-1404    Document: 78     Page: 29   Filed: 03/27/2020




 NEW MEXICO GARLIC GROWERS v. UNITED STATES               29



 NMGGC’s participation in AR 21 has been rendered null
 and void. Thus, NMGGC was not a “party to the proceed-
 ing.” NMGGC therefore stands in the shoes of a party who
 failed to participate in the administrative review. For this
 reason, we will not entertain its claim that Commerce
 erred in rescinding the review of Harmoni that was re-
 quested by Harmoni and FGPA.
     Finally, by its own misconduct, NMGGC disqualified
 itself from obtaining a review of Harmoni pursuant to 19
 C.F.R. § 351.213(b)(1). The ultimate goal of NMGGC’s at-
 tack on § 351.213(d) and Harmoni’s and FGPA’s practice of
 requesting reviews and then withdrawing those requests,
 however, is to obtain precisely what NMGGC has forfeited:
 review of Harmoni. By entertaining NMGGC’s arguments
 now we effectively would be nullifying our affirmance of the
 decision of the Court of International Trade sustaining the
 Final Results. That is something we decline to do.
                        CONCLUSION
     For the foregoing reasons, the decision of the Court of
 International Trade that sustained Commerce’s rescission
 of the administrative review of Harmoni in AR 21 is af-
 firmed.
                        AFFIRMED
                           COSTS
     Each party shall bear its own costs.